Exhibit 10.88

WRITTEN CONSENT

This Written Consent is provided as of September 1, 2016 (the “Effective Date”),
by Republic Bank & Trust Company, a Kentucky banking corporation (“RB”) to
Elevate@Work, LLC, a Delaware limited liability company (“E@W”) pursuant to
Section 2(f) of the Amended and Restated Joint Marketing Agreement entered into
as of July 1, 2015 between RB and E@W (the “Agreement”).

1.    Except as provided in this Written Consent, all capitalized terms used
herein will have the meanings attributed to them in the Agreement.

2.    Pursuant to Section 2(f) of the Agreement, E@W shall use good faith
efforts to limit marketing of the Accounts so that the maximum aggregate
principal amount of Accounts outstanding under the Program (on a fully-advanced
basis) during the calendar year 2016 does not exceed [****] (the “Limit”),
without the prior written consent of RB.

3.    By virtue of this Written Consent, RB hereby consents to E@W increasing
the Limit to [****].  

4.    It is understood and agreed by the parties that all other terms and
conditions of the Agreement and all related documentation, shall remain in full
force and effect and, to the extent not inconsistent with the terms agreed to
herein, shall also apply to this Written Consent.

IN WITNESS WHEREOF, RB has executed this Written Consent to be binding as of the
Effective Date set forth above, regardless of the actual date of the execution
and delivery hereof.

By:

 

 

 

REPUBLIC BANK & TRUST COMPANY

 

 

 

 

By:

/s/ William R. Nelson

 

Name:

William R. Nelson

 

Title:

President

 

 

 

Acknowledged By:

 

 

 

ELEVATE@WORK, LLC

 

 

 

 

By:

/s/ Kenneth E. Rees

 

Name:

Kenneth E. Rees

 

Title:

CEO

 

 

[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT,  MARKED BY
BRACKETS,  HAS BEEN OMITTED AND FILED SEPARATELY WITH THE  SECURITIES AND
 EXCHANGE  COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED.



--------------------------------------------------------------------------------